DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANZAWA (US 2004/0212352) in view of KOMATSU (US 2013/0049457).
	Regarding claim 1, ANZAWA discloses a modularization system for battery equalizers based on multi-winding transformers (transformers 2, Fig. 9), the system comprising:
 	a plurality of MOS transistors (3aa-3bc; ¶ 0029); 
 	x battery modules (Ba-Bf, Fig. 9), each battery module comprising y battery cells (¶ 0027: each module may comprise a plurality of cells), each battery cell is connected to a drain of one of the MOS transistors (3aa-3bc; as shown in Figs. 2 and 9);
 	a plurality of multi-winding transformers (transformers 2, Fig. 9), one of the multi-winding transformers comprising y primary windings all having same dotted terminals (each transformer has 3 primary windings all having a first same dotted terminal) and a secondary winding (5), a source of one of the MOS transistors being connected to one terminal of one of the primary windings of the one multi-winding transformer (as shown in Figs. 2 and 9), the other terminal of the one primary winding being connected to the cathode of one of the battery cells to form a current loop (as shown in Figs. 2 and 9) the multi-winding transformers being divided into two groups (there are two transformers shown in Fig. 9, each one belonging to a separate 
 	a controller (4) that outputs two paths of complementary PWM signals (S1 and S2; ¶ 0033) to respectively drive MOS transistors (¶ 0035-0038, 0050) for primary windings having opposite dotted terminals (¶ 0030, 0049-0051; Fig. 9 shows opposite dotted terminals for the primary windings).
	ANZAWA fails to disclose the controller is a microcontroller. 
 	KOMATSU discloses a microcontroller which provides signals to control transistors in a battery equalizer system (¶ 0145).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to include the microcontroller for the generic control unit of ANZAWA since a skilled artisan would have to choose a specific control unit in order to practice the disclosed circuitry of ANZAWA.
	Regarding claim 3, ANZAWA discloses secondary sides of adjacent multi-winding transformers are connected in reverse-parallel (in Fig. 9, with respect to the opposite dotted primary windings, the secondary sides, which include secondary windings 5, are revers-parallel).
 	Regarding claim 4, ANZAWA discloses the secondary windings of the multi-winding transformers are connected in parallel (secondary windings 5 are in parallel as shown in Fig. 9).
	Regarding claim 6, ANZAWA discloses PWM signal output terminals send a pair of complementary high-frequency PWM signals, namely PWM+ and PWM-; the PWM+ signal is connected to gates of the MOS transistors for the primary windings of the odd transformer 
	Regarding claim 7, ANZAWA discloses a modularization method for battery equalizers based on multi-winding transformers (transformers 2, Fig. 9), the method comprising: 
 	using PWM signal output terminals of a controller (4), sending a pair of complementary PWM signals (S1 and S2; ¶ 0033) to respectively control alternating turn-ON of MOS transistors (3aa-3bc; ¶ 0029) connected to corresponding battery cells of battery modules (as shown in Figs. 2 and 9), the connected cells and transistors being connected to odd and even multi-winding transformers (i.e., for each of the transformers); 
 	performing balancing in battery modules (Ba-Bf, Fig. 9) and between odd and even groups of the battery modules based on forward conversion (¶ 0035-0038, 0050: batteries discharge into windings during forward conversion), and 
 	performing balancing between the odd and the even groups and automatic demagnetization of the multi-winding transformers based on flyback conversion (¶ 0035-0038, 0050: batteries discharge into windings during forward conversion, and energy from windings is used to charge the batteries during flyback conversion), according to four operation modes: (1) when the MOS transistors of the odd transformers are turned ON, automatically realizing the demagnetization of the even transformers based on flyback conversion (demagnetization of the transformers is disclosed in paragraph 0037, which discloses “after the point at which the energy stored in the transformer 2 is completely discharged, that is, after the point Xc shown in Fig. 
 	after the continual alternation of the four modes, performing balancing in the battery modules and between the odd and the even groups based on forward conversion; and performing 
 	ANZAWA fails to disclose the controller is a microcontroller. 
 	KOMATSU discloses a microcontroller which provides signals to control transistors in a battery equalizer system (¶ 0145).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to include the microcontroller for the generic control unit of ANZAWA since a skilled artisan would have to choose a specific control unit in order to practice the disclosed circuitry of ANZAWA.
 	Regarding claim 10, ANZAWA discloses the control method is applied to charging, discharging or stationary state of battery strings (this is implied in ¶ 0004-0009, wherein the battery is utilized in a vehicle and would therefore apply the balancing operation during one of a charging, discharging, or stationary state).
Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive.
 	In response to arguments that ANZAWA does not disclose all primary windings having same dotted terminals, it is submitted the claim discloses the “y primary windings all having the same dotted terminals”, i.e., the claim would not exclude the modularization system from having different/separate primary windings other than the “y primary windings”. In response to arguments that the secondary windings do not have opposite dotted terminals, it is respectfully submitted the secondary coils do not depict a specific dotted terminal, as the dotted terminals 
 	In response to arguments for independent claim 7 (page 7 of remarks), it is respectfully submitted that ANZAWA discloses demagnetization of the transformers. Figure 9 shows the arrangement of the plurality of multi-winding transformers. Paragraph 0050 discloses “voltage equalization… can be basically carried out in the same manner as in the first embodiment shown in Fig. 1”. Demagnetization of the transformers is disclosed in paragraph 0037, which discloses “after the point at which the energy stored in the transformer 2 is completely discharged, that is, after the point Xc shown in Fig. 3(d)”. One of ordinary skill in the art would recognize, before the point Xc, the transformer is operating in “based on flyback conversion” until it is demagnetized, i.e., until the energy is completely discharged, and there will also be forward conversion of the cells concurrently due to voltage imbalances. After the point Xc, the cells will balance “based on forward conversion” and will magnetize the transformer, which will “provide a precondition for demagnetization” as recited in the claim. This operation will occur in both of the transformers as shown in Fig. 9, i.e., turning on one of the transformers will demagnetize the other transformer, and vice versa. The rejection is therefore maintained.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        February 28, 2022
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        
February 28, 2022